DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2017/088534 filed 06/15/2017, which claims benefit of the Chinese Application No. CN201610288834.6, filed 05/04/2016, has been received and acknowledged. 
Drawings
The drawings are objected to because the diagram lines overlap with words “Constant” and “Injection” within Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and Claim 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically the claim recites “a micro-nano bubble generator is turned on to generate controllable micro-nano bubbles having a diameter of 0.1-900nm”. However, the examiner points out that a bubble having a diameter of, for example, 0.1 nm cannot physically exist due to the extreme pressure that would occur inside of the bubble. As a simple example using water, the examiner presents calculations (1) through (3), using the Laplace relationship wherein P = pressure (Pa), γ = surface tension (N/m), and R = radius of a bubble (m).
                        
                            ∆
                            P
                            =
                            2
                            γ
                            
                                
                                    2
                                
                                
                                    R
                                
                            
                        
                                                                                    (1)
                        
                            ∆
                            P
                            =
                            2
                            ×
                            0.73
                            
                                
                                    2
                                
                                
                                    1
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                
                            
                        
                                                                          (2)
                        
                            ∆
                            P
                            =
                            2,880,000,000
                             
                            P
                            a
                            s
                            c
                            a
                            l
                            s
                        
                                                                    (3)
Thus, using a simple example and approximations, one can see the pressure inside a 0.1 nm bubble would approach nearly 3 billion Pascals. The examiner further points to a study by Wang into the generation and stabilization of bulk nanobubbles (Wang, Qiaozhi, et al. “Generation and Stability of Size-Adjustable Bulk Nanobubbles Based on Periodic Pressure Change.” Scientific Reports, vol. 9, no. 1, 2019). This study is considered to showcase the state of the art with respect to nano-scale bubble formation. Wang shows that the smallest bubbles that were possible to stably form using nitrogen are on the order of 68 nm (page 7, Conclusion). Thus, enablement for this lower endpoint for the range recited within the claims could reasonably be provided by the examiner. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites, “….with concentration of [metal ion] in the oxidant solution…” in line 5. However, this is considered to be indefinite, specifically the phrasing “…[metal ion]…” as it is either redundant or unconventional based on how it could be interpreted. If the term is interpreted to distinguish that a metal ion concentration exists (e.g., square brackets are used within the chemical arts to indicate molarity), than this would be redundant as the limitation begins with “…with concentration of…”. If the term is intended to indicate, for example, that alternate metal ions can be inserted within the brackets this would be considered to be unconventional and further would most likely cause more issues under 35 USC § 112. Until further clarification the former interpretation will be used meaning that  “…[metal ion]…” will be considered to be analogous or substantially identical to “…Ag+…”. 
Regarding Claim 1, the claim recites “(1) preparation of an oxidant solution: a solid of metal nitrate or sulfate is dissolved in deionized water, or ammonia water is further added, to form a complex metal ammonia solution, with concentration of [ metal ion] in the oxidant solution maintained at 0.1-10 mol/L, or one or more of polyvinylpyrrolidone (PVP), polyethylene glycol 400, Tween 40 and glycerol is/are further added, and the oxidant solution is kept at a constant temperature of 10°C to 50°C after being fully stirred;”. However this is considered to be indefinite as the examiner is unsure what is required by the claim and what is optional within the claim. Until further clarification the examiner will consider the oxidant solution to necessarily include a solid of metal nitrate or sulfate, deionized water, and be kept at a constant temperature of between 10°C and 50°C after being fully stirred. 
Regarding Claim 1, the claim uses the phrasing “fully” within line 8. The term "fully" in line 8 is a relative term which renders the claim indefinite.  The term "fully" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Until further clarification the limitation will be considered to be analogous or otherwise substantially similar to a solution that has yet to be homogenized and/or possess an incomplete reaction. 
Regarding Claim 1, the claim contains the trademark/trade names “polyethylene glycol 400”, and “Tween 40”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a low-molecular-weight grade of polyethylene glycol, and a sorbitan fatty acid ester ethoxylate respectively and, accordingly, the identification/description is indefinite.
Regarding Claim 1, the claim recites, “….wherein concentration of [reducing agent] in the reductant solution…” in line 11. However, this is considered to be indefinite, specifically the phrasing “…[reducing agent]…” as it is either redundant or unconventional based on how it could be interpreted. If the term is interpreted to distinguish that a reduction agent concentration exists (e.g., square brackets are used within the chemical arts to indicate molarity), than this would be redundant as the limitation begins with “…wherein concentration of…”. If the term is intended to indicate, for example, that alternate reduction agents can be inserted within the brackets this would be considered to be unconventional and further would most likely cause more issues under 35 USC § 112. Until further clarification the former interpretation will be used meaning that  “…[reducing agent]…” will be considered to be mean one of a hydroxylamine compound solids, vitamin C, formaldehyde, or hydrazine hydrate.  
Regarding Claim 1, the claim uses the phrasing “a small amount” within line 22. The term "a small amount" in line 22 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Until further clarification the limitation will be considered to be analogous or otherwise substantially similar to a solution that has yet to be homogenized and/or possess an incomplete reaction. 
Regarding Claim 2, Claim 2 recites the limitation "the reductant" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the reductant” refers back the reductant within claim 1, step (2) (i.e., line 2 of step (2)). 
Regarding Claim 3, the claim is indefinite as the claim recites the use of reductants that are not recited within Claim 1, e.g., hydroxylamine, hydroxylamine sulfate, and hydroxylamine nitrate. 
Regarding Claim 4, the claim contains the trademark/trade names “polyethylene glycol 400”, and “Tween 40”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a low-molecular-weight grade of polyethylene glycol, and a sorbitan fatty acid ester ethoxylate respectively and, accordingly, the identification/description is indefinite.
Regarding Claim 5, the claim is rejected as being dependent upon Claim 1 as rejected above. 
Regarding Claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 6 recites the broad recitation nearly spherical, and the claim also recites spherical which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 7, the claim uses the phrasing “a loose structure” within line 2. The term "loose" in line 2 is a relative term which renders the claim indefinite.  The term "loose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Until further clarification the limitation will be considered to be analogous or otherwise substantially similar to a solution that has yet to be homogenized and/or possess an incomplete reaction. 
Regarding Claim 8, the claim is rejected as being dependent upon Claim 1 as rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (U.S. 2013/0270488) in view of Maekawa (U.S. 2014/0308158), Jablonski (U.S. 2011/0236709), Martinez Martinez (U.S. 2010/0143183), and Frianeza-Kullburg (U.S. 2014/0272580). 

Regarding Claim 1, Claim 2, Ueyama teaches a method for preparing silver powder (abstract). Ueyama teaches preparation of an oxidant solution comprising a solid of metal nitrate dissolved in deionized water (e.g., “pure water”), with the Ag ion concentration (e.g., “the silver concentration”) in the oxidant solution being maintained between 0.01 mol/L to 3.0 mol/L (paragraph [0063]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). The examiner further points out that Ueyama also teaches the addition of ammonia water to form a complex metal ammonia solution (paragraph [0064]). Ueyama teaches the oxidant solution being kept at a constant temperature of between 40°C and 80°C (paragraph [0069]) while being fully stirred (paragraph [0070]) (the examiner notes that the claimed limitation is recited as “after being fully stirred”, however the teachings of Ueyama are still considered to read on this limitation since there must exist a period in which stirring AND keeping at a constant temperature occur concurrently just as in Ueyama). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Ueyama teaches the preparation of a reductant solution comprising hydrazine hydrate (reading on Claim 2) and deionized water (e.g., “aqueous hydrazine hydrate solution”) to obtain a reductant solution (paragraphs [0064]-[0065]). Ueyama teaches the volume of the reductant solution being between 0.5 to 9.0 times that of the oxidant solution (paragraph [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Ueyama teaches the reductant solution being kept at a constant temperature of between 40°C and 80°C (paragraph [0069]) while being fully stirred (paragraph [0070]) (the examiner notes that the claimed limitation is recited as “after being fully stirred”, however the teachings of Ueyama are still considered to read on this limitation since there must exist a period in which stirring AND keeping at a constant temperature occur concurrently just as in Ueyama). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Ueyama teaches the preparation of a dispersant solution (paragraphs [0086]-[0090]). Ueyama teaches the total mass of the dispersant being between 0.01-0.06 times that of the silver in the oxidant solution (paragraph [0090]). Ueyama teaches the preparation of a flocculant (i.e., a substance which promotes the clumping of particles) (paragraphs [0054]-[0056]). Ueyama teaches the use of oleic acid (paragraph [0116]). Ueyama teaches the addition of a small amount of alcohol to the prepared flocculant (paragraph [0123]). Ueyama teaches after completion of the reaction, the solution in a reaction vessel being discharged into a sedimentation tank (e.g., a decantation tank), the mixture being rapidly stirred for 60 minutes and allowed to stand for precipitation so that the silver powder in various ranges of particle sizes are obtained by separation (paragraphs [0123]-[0125]). 
However, Ueyama is silent to the concentration of the reducing agent in the reductant solution being maintained at 0.1-10 mol/L. Ueyama is silent to one or more dispersants being added to deionized water to obtain a dispersant solution, and the dispersant solution being kept at a constant temperature of 10°C to 50°C after being fully stirred. Ueyama is silent to the mass of the flocculant having a mass between 0.01% to 10% of metal powder produced by each batch of reaction or more or more oleates with a mass of between 0.01% to 10% of the metal powder produced by reaction being weighed and added to a flocculant preparation tank. Ueyama is silent to before the reaction, the prepared dispersant solution being added to a reaction vessel and then being stirred while a micro-nano bubble generator is turned on to generate controllable micro-nano bubbles having a diameter of between 0.1-900 nm in the dispersant solution in the reaction vessel. Ueyama is silent to the oxidant solution and the reductant solution being added simultaneously at a constant flow rate of 0.1-100 L/min, and the flocculant being added after completion of the reaction and the solution in the reaction vessel being discharged into a flocculation sedimentation tank.
Maekawa teaches a solid metal alloy (abstract). Maekawa teaches a process in which silver nitrate (paragraph [0398]) is reduced using hydrazine hydrate (paragraph [0188]). Maekawa teaches it is preferable to maintain the reducing agent concentration within a range of between 0.05 mol/L to 4.0 mol/L (paragraph [0377]). Maekawa teaches this processing feature, in part, allows for the production of fine crystal particles with fewer lattice defects (paragraph [0378]). 
Jablonski teaches a low temperature sinterable metal nanoparticle composition (abstract). Jablonski teaches a dispersant being added to ammonia water to obtain a dispersant solution (paragraph [0056]). To elaborate on this feature within Jablonski, a dispersant is defined as a substance that is added to a suspension in improve the separation between particles - Jablonski teaches a dispersant solution comprising ammonia water and a fatty acid (paragraph [0056]). Jablonski further defines fatty acid as “ a protective agent having an effect of preventing sintering of particles to maintain an appropriate distance therebetween” (paragraph [0034]). Thus, the fatty acids of Jablonski are considered to be dispersants. Continuing, Jablonski teaches the dispersant solution being kept at a constant temperature of between room temperature and 70°C (paragraph [0062]) after being fully stirred (paragraphs [0063]-[0065]). Jablonski teaches these features, in part, allow for undesirably large particle formation to be avoided (paragraph [0066]). 
With respect to the use of deionized water. It is a well-established method within the colloidal chemistry arts to use deionized water in any step or process where concentration, ion affinity, viscosity, etc., needs to be adjusted or diluted. While Jablonski does not teach adding deionized water to the dispersant solution, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add deionized water, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to add deionized water by the reasoned expectation that the addition would aid in adjusting concentration, aid in adding solution mass without impeding the desired ions within that solution, or aid in lowering the viscosity of the solution and lower the amount of work required to properly mix the solution. 
Martinez Martinez (hereinafter referred to as “Martinez”) teaches a process for the manufacture of nanometric, monodisperse, stable metallic silver (abstract). Martinez teaches adding a flocculant to a flocculant preparation tank (paragraph [0058]). Martinez does not explicitly teach the mass of the flocculant having a mass between 0.01% to 10% of the metal powder produced by each batch of reaction, however the examiner points out that this range of flocculant addition would have been obvious to one skilled in the art. To elaborate, flocculation is used ubiquitously  within the colloidal chemistry arts since destabilizing and aggregating particles is the most simple and obvious method for particle segregation. One of ordinary skill would have found it obvious to use an amount of flocculant between 0.01 and 10% as any amount of flocculant in this range would allow for effective agglomeration of the silver particles and would avoid unnecessary excess usage. Martinez teaches an oxidant solution and a reductant solution being added together simultaneously (paragraph [0054]). Martinez does not teach a constant flow rate of 0.1 to 100 L/min, however the examiner points out that this is a variable that is based on volume of reaction materials being used within the process. One of ordinary skill would have found it obvious to use a constant flow rate of between 0.1 to 100 L/min should that flow rate effectively introduce a given volume of oxidant solution and a given amount of reductant solution together within a reaction vessel. Martinez teaches the flocculant being added after completion of a reaction and the solution in the reaction vessel being discharged into a tank for flocculation (paragraphs [0057]-[0058]). Martinez teaches the features, in part, allow for quality, homogeneous, stable silver nanoparticles to be attained (paragraph [0066]).
Frianeza-Kullburg teaches a method for the industrial production of fine and ultrafine powders (abstract). Frianeza-Kullburg teaches a solution in which a micro-bubble generator is turned on and generating controllable micro-nano bubbles (paragraphs [0130], [0133]). With respect to the limitation of the nano bubbles having a diameter of between 0.1 and 900 nm in the dispersant solution in the reaction vessel the examiner presents the following. Regarding the bubble size - Frianeza-Kullburg teaches the bubbles are “fine micro-bubbles” but does recite an actual size in µm or nm (paragraph [0165]). Further, Frianeza-Kullburg teaches “In order to have higher gas efficiencies and utilization, it is preferred to reduce the gas flow and pressure and expend less pumping energy. A diffuser can be configured such that for the same volume of gas, smaller bubbles are formed with higher surface area than if fewer larger bubbles are formed. The larger surface area means that the gas dissolves faster in the liquid. This is advantageous in solutions wherein the gas is also used to solubilize the reactant by increasing its solubility in the solution” (paragraph [0142]). Thus, it would have been obvious to decrease the bubble size to as small as physically possible (e.g., within the range of 0.1 nm to 900nm) as this would result in high surface area for nucleation, and more efficient gas use within the process. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueyama with the concepts of Maekawa with the motivation of allowing for the production of fine crystal particles with fewer lattice defects, the concepts of Jablonski with the motivation of avoiding the formation of undesirably large particles, the concepts of Martinez with the motivation of allowing for quality, homogeneous, and stable silver nanoparticles to be attained, and the concepts of Frianeza-Kullburg with the motivation of efficiently producing micro-nano bubbles having high surface area. 
Regarding Claim 3, Ueyama teaches the molar ratio of the metal ion to the reductant in the solution being between 1:0.1-10 in the case of hydrazine hydrate (paragraph [0064]). Ueyama teaches the oxidant solution being kept at a constant temperature of between 40°C and 80°C (paragraph [0069]) while being fully stirred (paragraph [0070]) (the examiner notes that the claimed limitation is recited as “after being fully stirred”, however the teachings of Ueyama are still considered to read on this limitation since there must exist a period in which stirring AND keeping at a constant temperature occur concurrently just as in Ueyama). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 4, Ueyama teaches a low-molecular-weight grade of polyethylene glycol (paragraph [0088]) (considered to be analogous to polyethylene glycol 400). 
With respect to the adding deionized water in a volume amount of between 0.5-2 times the volume of the reductant solution the examiner presents the following. It is a well-established method within the colloidal chemistry arts to use deionized water in any step or process where concentration, ion affinity, viscosity, etc., needs to be adjusted or diluted. While Ueyama does not teach adding deionized water to the dispersant solution in a volume amount of between 0.5-2 times the volume of the reductant solution, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add deionized water in a volume amount of between 0.5-2 times the volume of the reductant solution, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to add deionized water by the reasoned expectation that the addition would aid in adjusting concentration, aid in adding solution mass without impeding the desired ions within that solution, or aid in lowering the viscosity of the solution and lower the amount of work required to properly mix the solution. 
Regarding Claim 5, Frianeza-Kullburg teaches a method for the industrial production of fine and ultrafine powders (abstract). Frianeza-Kullburg teaches a solution in which a micro-bubble generator is turned on and generating controllable micro-nano bubbles (paragraphs [0130], [0133]). With respect to the limitation of the nano bubbles having a diameter of between 1 and 900 nm in the dispersant solution in the reaction vessel the examiner presents the following. Regarding the bubble size - Frianeza-Kullburg teaches the bubbles are “fine micro-bubbles” but does recite an actual size in µm or nm (paragraph [0165]). Further, Frianeza-Kullburg teaches “In order to have higher gas efficiencies and utilization, it is preferred to reduce the gas flow and pressure and expend less pumping energy. A diffuser can be configured such that for the same volume of gas, smaller bubbles are formed with higher surface area than if fewer larger bubbles are formed. The larger surface area means that the gas dissolves faster in the liquid. This is advantageous in solutions wherein the gas is also used to solubilize the reactant by increasing its solubility in the solution” (paragraph [0142]). Thus, it would have been obvious to decrease the bubble size to as small as physically possible (e.g., within the range of 1 nm to 900nm) as this would result in high surface area for nucleation, and more efficient gas use within the process.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueyama with the concepts of Frianeza-Kullburg with the motivation of efficiently producing micro-nano bubbles having high surface area. 
Regarding Claim 6, with respect to the limitation of the prepared silver powder being spherical and nearly spherical micro-sized particles, the examiner points out that if one uses the concepts of Maekawa, Jablonski, Martinez, and Frianeza-Kullburg with the invention of Ueyama, one would appreciate that process and structure of Ueyama as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a prepared silver powder being spherical and nearly spherical micro-sized particles would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 7, with respect to the limitation of the inside of the silver powder particles being of a loose structure, the examiner points out that if one uses the concepts of Maekawa, Jablonski, Martinez, and Frianeza-Kullburg with the invention of Ueyama, one would appreciate that process and structure of Ueyama as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the inside of the silver powder particles being of a loose structure would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 8, with respect to the limitation of obtaining silver powder, the examiner points out that if one uses the concepts of Maekawa, Jablonski, Martinez, and Frianeza-Kullburg with the invention of Ueyama, one would appreciate that process and structure of Ueyama as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the one obtaining silver powder would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735